EXHIBIT 10.3
 
March 2,
2006                                                                                                           TV-05356W,
Supp. No. 2


Mr. Robert Van Namen
Marketing and Operations VP
United States Enrichment Corporation
Two Democracy Center, Tenth Floor
6903 Rockledge Drive
Bethesda, MD  20817-1818


Dear Mr. Van Namen:


In accordance with the provisions of Power Contract TV-05356W, as amended (Power
Contract), TVA has determined that United States Enrichment Corporation
(Company) presently has a CRR equal to a Below Investment Grade
Rating.  Accordingly, this letter is to confirm the arrangements agreed upon
between representatives of TVA and Company, regarding Company’s Performance
Assurance to be provided and maintained by Company:


It is understood and agreed that until such time, if any, that Company’s CRR and
corresponding Collateral Threshold is such that no Performance Assurance is due
from Company under the Power Contract, and in accordance with Article IV of the
Power Contract, the parties have agreed that the provisions below shall be
applicable to provide for the Performance Assurance to be provided and
maintained by Company.


 
1.
Letter of Credit.  Company shall provide TVA an Irrevocable Letter of Credit, in
a form acceptable to TVA, in the amount of $11,000,000.00 not later than March
15, 2006.  Company shall at all times keep such Letter of Credit in full force
and effect.  The Letter of Credit may be utilized by TVA to cover any
obligations arising after June 1, 2006, for which the Power Contract provides
and for which payments are not made by Company, including, but not limited to,
minimum bill obligations.  Notwithstanding hereunder, Company will remain
obligated to make all payments as they become due under the Power Contract.



 
2.
Weekly Prepayments.  Notwithstanding the provision of section 2.6 of the Power
Contract, Company shall pay TVA a designated sum of money per week in advance
for power and energy used under the Power Contract (Weekly Prepayment).  On or
before May 26, 2006, Company shall pay TVA the amount of
$4,000,000.00.  Beginning on June 2, 2006, and each Friday thereafter, Company
shall pay TVA a Weekly Prepayment in the amount of $11,000,000.00 per
week.  Such Weekly Prepayments shall be made no later than 3 p.m. CST or CDT,
whichever is currently effective, on each Friday and shall be made
electronically through Automated Clearing House to TVA’s account.  TVA’s monthly
bill for power and energy shall reflect the cumulative Weekly Prepayments for
that month as a credit to be applied against that monthly bill.  Company shall
have seven (7) days from the date of the monthly bill, or until the next Weekly
Prepayment (whichever comes later) to pay any amount that is not covered by the
cumulative Weekly Prepayments for that month.  In the event that the cumulative
Weekly Prepayments for any month exceed the amount of that monthly bill, TVA
shall notify Company of the overpayment and credit such amount to Company’s next
Weekly Prepayment.



 
3.
Adjustments to Performance Assurance.  The Performance Assurance provided for in
this letter agreement is based on the price and usage of power and energy taken
by Company and may be adjusted by TVA as provided in the Power Contract.  If TVA
determines that any adjustment is necessary, TVA will provide Company with
written notice of any increased or decreased amount of Performance Assurance
required under the Power Contract.  Within ten (10) days after such notice is
given, Company shall provide TVA with the amount of the adjusted Performance
Assurance required.



 
4.
Early Payment Credits.  Notwithstanding Section 2 of the Terms and Conditions
set forth in Attachment 4 of the Power Contract, for any Billing Month, in which
Company fails to make a Weekly Prepayment on or before a Weekly Prepayment Due
Date falling within that Billing Month, Company shall not be entitled to any
early payment credit that would otherwise apply with respect to early payments
for usage in that Billing Month.



 
5.
Default.  Failure to comply with any of the above provisions shall constitute an
immediate default under this contract.  Upon such default, TVA shall have the
right to immediately discontinue the supply of power, upon 5 days’ written
notice, to Company.



Discontinuance of supply under this letter agreement shall not relieve Company
of its liability for minimum monthly charges or payment of past due
amounts.  TVA’s election of any remedies under this letter agreement shall be
without waiver of any other rights, including, without limitation, the right to
damages for such default.


The Power Contract, as supplemented and amended by this letter agreement, is
hereby ratified and confirmed as the continuing obligation of the parties.


If this letter satisfactorily sets forth the understandings between us, please
have a duly authorized representative execute two copies on behalf of Company
and return them to TVA.  Upon completion by TVA, one fully executed copy will be
returned to you.


Sincerely,


/s/ Bruce S. Schofield
Bruce S. Schofield for
Kenneth R. Breeden
Executive Vice President
Customer Service and Marketing


Accepted and agreed to as of the
date first above written:


UNITED STATES ENRICHMENT CORPORATION


/s/ Robert Van Namen
By:           Robert Van Namen
Marketing and Operations VP